Exhibit 10.1

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into as of August 3, 2009 (the “Effective Date”), by and between Ascent
Solar Technologies, Inc., a Delaware corporation (the “Company”), and Farhad
Moghadam (the “Executive”), and amends and supersedes in its entirety the
Executive Employment Agreement between the parties dated as of July 10, 2009.

RECITALS

A. The Company desires to employ and retain the Executive as President and Chief
Executive Officer of the Company.

B. The Executive agrees to perform the services of President and Chief Executive
Officer for the Company in accordance with the terms and conditions of this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the respective covenants and agreements of
the parties contained in this Agreement, the Company and Executive agree as
follows:

1. Term. The term of this Agreement is for four (4) years, commencing on
August 3, 2009 (the “Start Date”), unless amended by agreement of the parties or
terminated as set forth in Section 5.

2. Duties. The Executive will devote his full business time, energies and best
efforts to the promotion of the business and affairs of the Company, with
responsibility to perform such duties customary of his title and position, and
such additional duties that may be specified from time to time by the Board of
Directors of the Company (the “Board”). The initial location at which the
Executive shall perform services for the Company shall be the Company’s
headquarters in Thornton, Colorado. Notwithstanding the foregoing nothing herein
shall prohibit Executive from spending a portion of his business time to serve
on one or more corporate boards with prior consent of the Company board of
directors or for charitable purposes provided that such activities do not
interfere with the performance of his duties to the Company.

3. Compensation and Benefits.

a) Base Compensation. In consideration of all services to be rendered by the
Executive to the Company, the Company will pay to the Executive the base salary
of three hundred fifty thousand dollars ($350,000) per year from the Start Date
through the termination of this Agreement and any extensions of it, subject to
such increases as the Board may determine, and payable in accordance with the
Company’s standard payroll practices (“Base Salary”).

 

Amended and Restated

Executive Employment Agreement

   1   



--------------------------------------------------------------------------------

b) Bonus Compensation. As further compensation, the Company may pay to the
Executive an annual bonus of up to one hundred percent (100%) of Base Salary, at
such times and in such amounts as the Board or its Compensation Committee may
determine based on the Executive’s performance relative to a performance
scorecard for each fiscal year. For fiscal year 2009, the performance scorecard
will be jointly developed in good faith by the Executive and the Company within
thirty (30) days of the Start Date. The scorecard for each subsequent fiscal
year will be jointly developed in good faith by the Executive and the Company
within thirty (30) days of the beginning of that fiscal year.

c) Equity Compensation. As further compensation, on the Start Date and upon
approval by the Compensation Committee of the Board, the Company will grant the
Executive:

 

  i. One hundred ten thousand (110,000) restricted stock units (“RSUs”), which
shall be governed by and be issued under the Company’s 2008 Restricted Stock
Plan. Seventy-five thousand (75,000) of the RSUs shall vest according to the
following schedule: twenty thousand (20,000) RSUs shall be immediately vested;
twenty thousand (20,000) RSUs shall vest on the second anniversary of the Start
Date; fifteen thousand (15,000) RSUs shall vest on the third anniversary of the
Start Date; and twenty thousand (20,000) of the RSUs shall vest on the fourth
anniversary of the Start Date. Up to another fifteen thousand (15,000) of the
RSUs shall vest on the third anniversary of the Start Date, and up to another
twenty thousand (20,000) RSUs shall vest on the fourth anniversary of the Start
Date, in both cases the vested amount to be determined by the Board or its
Compensation Committee upon evaluation of the Executive’s performance relative
to performance criteria to be jointly developed in good faith by the Executive
and the Company by December 31, 2009.

 

  ii. Stock options to purchase up to one hundred thousand (100,000) shares of
the Company’s common stock, vesting in equal amounts on the first, second, third
and fourth anniversaries of the Start Date (i.e., 25% each year), at an exercise
price equal to the closing price of the Company’s common stock on Nasdaq on the
effective date of grant. The options shall be governed by and be issued under
the Company’s 2005 Stock Option Plan.

 

  iii. Stock options to purchase up to two hundred thousand (200,000) shares of
the Company’s common stock, vesting in equal amounts on the first, second, third
and fourth anniversaries of the Start Date (i.e., 25% each year), at an exercise
price equal to the closing price of the Company’s common stock on Nasdaq on the
effective date of grant. The options shall be made as an “inducement grant”
under relevant Nasdaq rules, and will be granted outside of the Company’s 2005
Stock Option Plan.

d) Performance-based compensation. Each performance scorecard and any other
performance criteria to be used in the evaluation of the Executive’s performance
and calculation of compensation shall be determined and approved by the
Compensation Committee of the Board, and no performance-based compensation shall
be paid or deemed vested unless and until the Compensation Committee determines
that the performance criteria and other materials terms have been satisfied.

 

Amended and Restated

Executive Employment Agreement

   2   



--------------------------------------------------------------------------------

e) Taxes. Executive shall be solely responsible for the satisfaction of all
federal, state, local and foreign income and other individual tax arising from
or applicable to the acquisition, vesting, exercise or sale of Executive’s cash
and equity compensation.

f) Vacation. The Executive will receive four (4) weeks of paid vacation for each
contract year of this Agreement, commencing on the Start Date. Vacation will be
prorated in the event of termination pursuant to Section 5. The Executive will
not be entitled to carry over accrued but unused vacation from one contract year
to the next.

g) Relocation and Relocation Expenses. Executive shall permanently relocate to
the Denver, Colorado metropolitan area within six (6) months of the Start Date,
for which the Company will reimburse the Executive all reasonable and documented
moving expenses for one-way travel, household goods and up to two automobiles
(including taxes paid by the Executive as part of receiving such reimbursement)
incurred in connection with the relocation of the Executive and his immediate
family members. In connection with such relocation, the Company also will at its
expense provide the Executive and his immediately family members with an
apartment in the Denver, Colorado metropolitan area for temporary housing for up
to six (6) months after the Start Date.

h) Benefit Plans. To the extent permitted by law and except as otherwise may be
determined by the Board, the Executive will be eligible to participate in the
Company’s standard benefit plans according to plan provisions.

4. Confidential Information.

a) Company Information. Executive agrees at all times during the term of his
employment and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm or
corporation without written authorization of the Board of Directors of the
Company, any Confidential Information (as defined below) of the Company. For
purposes of this Agreement “Confidential Information” is defined as any Company
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, customer lists
and customers, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information. Confidential Information does
not include any of the foregoing items which has become publicly known and made
generally available through no wrongful act of Executive or of others who were
under confidentiality obligations as to the item or items involved.

b) Former Employer Information. Executive agrees that he will not, during his
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former employer or other person or entity
and that he will not bring onto the premises of the Company any unpublished
document or proprietary information belonging to any such employer, person or
entity unless consented to in writing by such employer, person or entity.

 

Amended and Restated

Executive Employment Agreement

   3   



--------------------------------------------------------------------------------

c) Third Party Information. Executive recognizes that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Executive agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out his work
for the Company consistent with the Company’s agreement with such third party.

d) Employee Invention Assignment and Non-Disclosure Agreement. At the Company’s
request, the Executive will promptly execute the Company’s standard form of
employee invention assignment and non-disclosure agreement.

5. Termination of Employment.

a) Termination for Cause. Notwithstanding any provision contained in this
Agreement to the contrary, the Company may immediately terminate this Agreement
for Cause (as defined below) without giving advance notice to the Executive or
compensation in excess of that set forth in Section 6(a) below. For purposes of
this Agreement “Cause” includes but is not limited to the following: (i) the
conviction of the Executive or a pleading of guilty or nolo contendere to any
felony, any misdemeanor where imprisonment is imposed, or any crime involving
moral turpitude; (ii) commission of any act of theft, fraud or dishonesty, or
any knowing or negligent falsification of any Company records; (iii) a material
breach by Executive of his obligations under this Agreement, which will include
improper disclosure of the Company’s confidential or proprietary information or
a failure to perform such duties as are reasonably assigned to the Executive by
the Board, which is not cured within 30 days following written notice by the
Company of such failure; (iv) a course of conduct amounting to gross
incompetence; (v) chronic and unexcused absenteeism which is not cured within 30
days following written notice by the Company of such failure; (vi) any act by
Executive of disloyalty to the Company; or (vii) any violation of Executive’s
other fiduciary duties to the Company.

b) Termination Without Cause. Either the Company or the Executive may terminate
this Agreement without Cause on giving not less than 30 days’ prior written
notice to the other party.

c) Disability. Unless prohibited by applicable law, this Agreement shall be
automatically terminated if the Executive suffers a Permanent Disability (as
defined below). For purposes of this Agreement, “Permanent Disability” is
defined as the Executive’s inability, due to illness, accident, or other cause,
to perform the majority of his usual duties for a period of three (3) months or
more despite reasonable accommodation by the Company. Notwithstanding the
foregoing, if the disabled Executive and the Company agree, the disabled
Executive may thereafter be employed by the Company upon such terms as may be
mutually agreeable.

d) Death. If the Executive dies, this Agreement will automatically terminate.

 

Amended and Restated

Executive Employment Agreement

   4   



--------------------------------------------------------------------------------

e) Transition. Upon termination of employment, the Executive shall:
(1) cooperate with the Company, to the extent reasonably requested by the
Company, to effect a smooth transition of the Executive’s responsibilities and
to ensure that the Company is aware of all matters being handled by the
Executive; and (2) return to the Company all documents and other items provided
to the Executive by the Company, or developed or obtained by the Executive, in
connection with his employment with the Company, or otherwise belonging to the
Company.

6. Compensation Upon Termination.

a) Termination for Cause. If the Executive is terminated for Cause pursuant to
Section 5(a), the Company will pay the Executive only his Base Salary accrued
through the date of termination in accordance with the normal payroll practices
of the Company.

b) Termination Without Cause. If the Executive is terminated by the Company
without Cause pursuant to Section 5(b) (except in connection with a Change of
Control, which is addressed in Section 7(b) below), and the Executive signs and
does not revoke a release of claims with the Company (in a form reasonably
acceptable to the Company and Executive) and provided that such release of
claims becomes effective no later than sixty (60) days following the termination
date or such earlier date required by the release agreement, the Company will
pay the Executive his Base Salary for a period of twelve (12) months after the
date of termination in accordance with the normal payroll practices of the
Company, and the Company will cause any stock options or RSUs which would vest
based on time during that twelve month severance period to vest and become
exercisable on the termination date. If the Executive terminates this Agreement
without Cause pursuant to Section 5(b), the Company will pay the Executive his
Base Salary through the effective date of termination in accordance with the
normal payroll practices of the Company.

c) Disability. In the event of the Executive’s Permanent Disability, the
Executive shall be entitled to receive from the Company his Base Salary until
the earlier of termination of this Agreement in accordance with Section 5(c) or
the time when any disability insurance policy available through the Executive’s
employment begins to pay benefits, and thereafter the Executive will receive any
disability insurance benefits to which the Executive is entitled.

d) Death. If this Agreement terminates due to the death of the Executive, then
any interests that the Executive may have under the provisions of this Agreement
will be payable to the Executive’s estate inclusive of Base Salary provided for
in this Agreement as if the Executive terminated his employment without Cause.

 

Amended and Restated

Executive Employment Agreement

   5   



--------------------------------------------------------------------------------

7. Change of Control.

a) Definition. “Change of Control” will mean the occurrence of any of the
following events:

i. Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person or group of affiliated persons
acting as a group (“Person”), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than 50% of
the total voting power of the stock of the Company, except that any change in
the ownership of the stock of the Company as a result of a private financing or
a public offering of the Company that is approved by the Company’s Board, or the
exercise of options, warrants or other convertible securities the issuance of
which is approved by the Board, will not be considered a Change of Control; or

ii. Change in Effective Control of the Company. A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change of Control; or

iii. Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or
acquisitions. For purposes of this clause (iii), gross fair market value means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

b) Termination Without Cause in Connection with Change of Control. If (1) within
twenty four (24) months after a Change of Control, the Company terminates the
Executive’s employment with the Company without Cause, or (2) within twenty four
(24) months after a Change of Control, the Executive resigns for Good Reason
(defined below), and the Executive signs and does not revoke a release of claims
with the Company (in a form reasonably acceptable to the Company and Executive)
and provided that such release of claims becomes effective no later than sixty
(60) days following the termination date or such earlier date required by the
release agreement, then the Executive will receive the following:

i. Accrued Compensation. The Company will pay the Executive all accrued but
unpaid vacation, expense reimbursements, wages, and other benefits due to the
Executive under any Company-provided plans, policies, and arrangements and
earned through the date of termination in a lump-sum payment (to the extent
practicable and less applicable withholding taxes) within sixty (60) calendar
days after the termination date;

ii. Severance Payment. The Executive will receive a lump-sum payment (less
applicable withholding taxes) within sixty (60) calendar days after the
termination date equal to 100% of the Executive’s annual Base Salary as in
effect immediately prior to the Executive’s termination date or, if greater, at
the level in effect immediately prior to the Change of Control; and

 

Amended and Restated

Executive Employment Agreement

   6   



--------------------------------------------------------------------------------

iii. Continued Employee Benefits. If the Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), for the Executive and his eligible dependents, within the
time period prescribed pursuant to COBRA, the Company will reimburse the
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to the Executive’s termination and including
reimbursement for any taxes paid by Executive with respect to such payments)
until the earlier of (A) a period twelve (12) months from the last date of
employment of the Executive with the Company, or (B) the date upon which the
Executive and/or his eligible dependents becomes covered under similar
plans. COBRA reimbursements will be made by the Company to the Executive
consistent with the Company’s normal expense reimbursement policy.

c) Acceleration of Vesting Upon Change of Control. Upon occurrence of a Change
of Control, any stock options and RSUs outstanding and held by the Executive as
of the date of the Change of Control will, as of the date of such Change of
Control, be deemed vested and exercisable in full as to 100% of the unvested
portion of the award.

d) Limitation on Payment. Notwithstanding anything in this Agreement to the
contrary, in the event of a Change of Control, in no event shall the Executive
be entitled to receive any amount which would result in the imposition of tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended, or any
similar state tax (collectively, the “Excise Tax”). In such a case, any payment
due to the Executive shall automatically be reduced to the maximum amount that
may be received by the Executive that will not trigger any Excise Tax.

e) Good Reason. For purposes of this Section 7, “Good Reason” shall mean:
(1) the Company changes, reduces or diminishes the Executive’s title or duties
such that they are not generally consistent with the Executive’s title
immediately prior to the Change of Control; (2) the Company relocates the
Executive’s primary place of employment outside the Denver, Colorado
metropolitan area without the Executive’s consent; (3) in connection with the
Change in Control the Company shall materially reduce the salary of Executive
payable in accordance with this Agreement, or materially reduce in the kind
and/or level any employee benefits to which Executive was entitled prior to such
Change in Control except any such changes that apply broadly to the employee
population of the Company; or (4) the failure by the Company to obtain the
assumption of this Agreement by any successor. The Executive’s termination of
employment will not constitute a resignation for Good Reason unless the
Executive first provides written notice to the Company of the existence of the
Good Reason within ninety days following the effective date of the occurrence of
the Good Reason, and the Good Reason remains uncorrected by the Company for more
than thirty days following such written notice of the Good Reason from the
Executive to the Company.

8. Non-Competition. For a period of two (2) years after termination of the
Executive’s employment at the Company, the Executive shall not, without the
prior express written permission of the Company, work as an employee, officer,
director, consultant,

 

Amended and Restated

Executive Employment Agreement

   7   



--------------------------------------------------------------------------------

contractor, advisor, or agent of any company or person in the business of
designing, manufacturing or selling thin-film photovoltaic technology. The
Executive acknowledges and agrees that the market for the Company’s thin-film
photovoltaic products is worldwide and not confined to a discrete geographic
locale, and that the identity of competitors is likely to change over time.

9. Non-Solicitation. The Executive agrees that for a period of two (2) years
after termination of the Executive’s employment at the Company, the Executive
shall not directly or indirectly solicit, induce, recruit or encourage any of
the Company’s employees to leave their employment at the Company.
Notwithstanding the foregoing, a general advertisement by a subsequent employer
of the Executive that is not specifically directed to such employees shall not
be deemed a violation of this Section 9.

10. Board Approval. No part of this Agreement will be effective or binding upon
the parties unless and until approved or ratified by the Board or its
Compensation Committee.

11. Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

12. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement will be settled exclusively by arbitration in Denver, Colorado,
in accordance with the rules of the American Arbitration Association then in
effect by an arbitrator selected by both parties within 10 days after either
party has notified the other in writing that it desires a dispute between them
to be settled by arbitration. In the event the parties cannot agree on such
arbitrator within such 10-day period, each party will select an arbitrator and
inform the other party in writing of such arbitrator’s name and address within 5
days after the end of such 10-day period and the two arbitrators so selected
will select a third arbitrator within 15 days thereafter; provided, however,
that in the event of a failure by either party to select an arbitrator and
notify the other party of such selection within the time period provided above,
the arbitrator selected by the other party will be the sole arbitrator of the
dispute. Each party will pay its own expenses associated with such arbitration,
including the expense of any arbitrator selected by such party and the parties
will equally share the expenses of the jointly selected arbitrator. The decision
of the arbitrator or a majority of the panel of arbitrators will be binding upon
the parties and judgment in accordance with that decision may be entered in any
court having jurisdiction thereover. Punitive damages will not be awarded. The
prevailing party shall be entitled to recover reasonable attorneys fees and
costs associated with the arbitration.

13. Absence of Conflict. The Executive represents and warrants that his
employment by the Company as described herein will not conflict with and will
not be constrained by any prior employment or consulting agreement or
relationship.

14. Assignment. This Agreement and all rights under this Agreement will be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective personal or legal representatives, executors,
administrators, heirs, distributees,

 

Amended and Restated

Executive Employment Agreement

   8   



--------------------------------------------------------------------------------

devisees, legatees, successors and assigns. This Agreement is personal in
nature, and neither of the parties to this Agreement will, without the written
consent of the other, assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity; except that the
Company may assign this Agreement to any of its affiliates or wholly-owned
subsidiaries, provided, that such assignment will not relieve the Company of its
obligations hereunder.

15. Integration. This Agreement represents the entire agreement and
understanding between the parties as to the subject matter hereof and supersede
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.

16. Waiver; Amendment. Failure or delay on the part of either party hereto to
enforce any right, power, or privilege hereunder will not be deemed to
constitute a waiver thereof. Additionally, a waiver by either party or a breach
of any promise hereof by the other party will not operate as or be construed to
constitute a waiver of any subsequent waiver by such other party. This Agreement
may only be amended in a writing signed the Executive and the Company.

17. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

18. Headings. The headings of the paragraphs contained in this Agreement are for
reference purposes only and will not in any way affect the meaning or
interpretation of any provision of this Agreement.

19. Applicable Law. This Agreement will be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of Colorado.

20. Counterparts. This Agreement may be executed in one or more counterparts,
none of which need contain the signature of more than one party hereto, and each
of which will be deemed to be an original, and all of which together will
constitute a single agreement.

21. Survival of Terms. The Executive’s obligations contained in Sections 4, 8
and 9 shall survive termination of this Agreement.

22. Compliance with Section 409A. Notwithstanding anything herein to the
contrary, if the Executive is a “specified employee” (as defined in Section 409A
of the Internal Revenue Code of 1986, as amended) on the date of termination, to
the extent required by Section 409A, payments hereunder shall be delayed until
the earlier of (i) the date which is six (6) months after the date of
termination or, (ii) the date of the Executive’s death.

[signature page follows]

 

Amended and Restated

Executive Employment Agreement

   9   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the Effective Date.

 

COMPANY:     ASCENT SOLAR TECHNOLOGIES, INC.     By:  

/s/ Mohan S. Misra

    Name:   Mohan S. Misra     Title:   Chairman     August 3, 2009 EXECUTIVE:  
     

/s/ Farhad Moghadam

    Farhad Moghadam     August 3, 2009

 

Amended and Restated

Executive Employment Agreement

   10   